Case 1:21-cv-01894-WFK-SJB Document 10 Filed 05/24/21 Page 1 of 2 PageID #: 52
                                                © [1 D W
                                         D                              IN CLERK c-
                                                                   I)k DISTRICT COURI

UNITED STATES DISTRICT COU                     MAY 2 It 2021            may 2^ 2021 *
EASTERN DISTRICT OF NEW YC
                                                   SE OFFICE Brooklyn office
JAKUB MADEJ,                                            l:21-cv-01894(WFK)(SJB)

                            Plaintiff,
                       V.                               REQUEST FOR CLERK'S
SYNCHRONY FINANCIAL,                                    CERTIFICATE OF DEFAULT

                            Defendant.                  Fed. R. Civ. P. 55(a)

                                              ■X


TO:    Douglas C. Palmer, Clerk of Court, Eastern District of New York

       Please certify a default of defendant Synchrony Financial under Federal Rule
of Civil Procedure 55(a).


       Synchrony was summoned to appear and defend within 21 days of service. Ser-
\ ice was accomplished on April 27, 2021, and Synchrony had until May 19 to appear.
No counsel appeared for Synchrony. The defendant is now in default. The time al-
] )wed for Synchrony to plead or defend has expired. Plaintiff is now entitled to both
i notice of default and default judgment against Synchrony under Federal Rules of
Civil Procedure 55(a) and 55(b)(1). This request is only for a notice of Synchrony's
(default under Rule 55(a). Default judgment wiU be sought via a separate document.

      Synchrony's failure to appear is shown by affidavit. A proposed certificate of
default is enclosed.



 Dated: May 24, 2021                         Re.spectfully submitted,
         New York. NY                        By: /s/ Jakub Madei
                                                 Jakub J. Madej
                                                   415 Boston Post Rd Ste 3-1102
                                                Milford, CT 06460
                                                T: (203) 928-8486
                                                F: (203) 902-0070
                                                   E: i.madei@lawsheet.com
                                           Case 1:21-cv-01894-WFK-SJB Document 10 Filed 05/24/21 Page 2 of 2 PageID #: 53


                                                                                               In) g   ©      0 w [1
                                                                       FILED
                                                                     IN CLERK S OFFICE
                                                                                OFFI
                                                                        TRICT COURT
                                                               U.S. DISTRICT


                                          BROOKLYN OFFICE * MAY 2 'i 2021 *
                                                                              COURT E.D.N.Y.
                                                                                               B       MAY 2 <1 2021


                                                                                               PRO SE OFFICE
                                                               BROOKLYN OFFICE

                  C::
                  c:
                   «•        Y'."
                  ^-r               -




                  y.
           o      c-      f&rv
      ..




                                    ...


                  _<. <
       '■ tZ
i'   '     -Iv-    «'.1



                                                                                                       cr                   3^

           "**v
